396 P.2d 968 (1964)
Ben J. BLACKBURN, Plaintiff in Error,
v.
Howard G. SKINNER and Ruth Skinner, Defendants in Error.
No. 20637.
Supreme Court of Colorado. In Department.
November 30, 1964.
*969 Paul Snyder, Castle Rock, for plaintiff in error.
Philip J. Carosell, Denver, for defendants in error.
PRINGLE, Justice.
Plaintiff in error, hereinafter designated as Blackburn, brought an action in the district court in which he asked the trial court to determine his rights under a contract, and in a second claim for relief alleged that the defendants in error, Howard G. Skinner and Ruth Skinner, had converted certain personal property of his to their own use without right or justification.
On November 27, 1962, the trial court dismissed the plaintiff's first claim for relief and denied a motion to dismiss plaintiff's second claim for relief. Blackburn brought writ of error here, seeking reversal of the trial court's ruling dismissing his first claim for relief. No judgment has been entered in the trial court with respect to the second claim for relief.
Rule 54(b), R.C.P.Colo., specifically provides that where multiple claims are involved and less than all of them are decided, in order to effect a final judgment or final disposition [reviewable by this Court] of the matters decided, the trial court must expressly determine that there is no just reason for delay and must expressly direct the entry of a judgment with respect to those claims which are decided. Counsel for plaintiff in error admits in oral argument, and the record supports his admission, that the express language required by Rule 54 does not appear in the order of judgment of the court dismissing the first claim for relief. The writ of error must, therefore, be dismissed. Broadway Roofing and Supply, Inc. v. District Court, 140 Colo. 154, 342 P.2d 1022; Fidelity and Deposit Co. of Maryland v. May, 142 Colo. 195, 350 P.2d 343.
MOORE and DAY, JJ., concur.